Citation Nr: 1817754	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-48 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1960 to September 1964.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is shown to be unrelated to his active duty service or any incident therein, including noise exposure.

2.  The Veteran's tinnitus is shown to be unrelated to his active duty service or any incident therein, including noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Tinnitus was not incurred in service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions. 

The Veteran was afforded a Compensation and Pension examination in October 2014, which produced findings pertinent to deciding the claims for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination was adequate for its purpose.  Additionally, no issues with the duty to notify or duty to assist have been raised by either the Veteran or his representative.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  VA considers high frequency sensorineural hearing loss and tinnitus as organic diseases of the nervous system and, therefore, presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that his bilateral hearing loss and tinnitus were caused by exposure to excessive noise in service, to include gunfire from 9-inch and 16-inch naval guns.  He further contends in his October 2014 Notice of Disagreement that his VA examination was inadequate in its assessment of evidence.  The Veteran also asserts that his lay statements are competent, credible and probative.   

Turning to the evidence, in October 2014, the Veteran underwent an in-person VA examination for hearing loss and tinnitus.  The examiner noted that the Veteran reported that he experienced exposure to excessive noise in service in the form of 9-inch and 16-inch guns with the intermittent use of hearing protection and that he reported he first noticed bilateral hearing loss "right after I got out of the service."

Objective testing performed at that examination showed both that the Veteran demonstrated hearing loss sufficient to be considered a disability under 38 C.F.R. § 3.385, and that the Veteran complained of tinnitus.  The current disability criterion is met for both claims.  

The Veteran's service treatment records (STRs) indicate that his December 1960 entrance examination had "Normal" marked for ears.  Although no audiometric findings were recorded, the Veteran scored 15/15 on the right and left "Whispered Voice" tests, which indicates within normal limits.  Additionally, "No" was checked for past or current "ear, nose or throat" trouble.  The Veteran's STRs show no complaints of or treatment for bilateral hearing loss or tinnitus during his active service.  The Veteran's September 1964 discharge examination showed once again "Normal" for ears and the same "Whispered Voice" test results as above.  

That said, the Veteran has consistently described his in-service noise exposure.  Considering the dates and circumstances of the Veteran's service, the Board finds his descriptions of in-service noise exposure to be credible.  38 U.S.C.A. § 1154(a).  The in-service incurrence criterion is met for both claims.  

The only remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his active service.  The only competent evidence of record reflects that they are not.  

As to hearing loss, the examiner from the October 2014 VA examination opined that it is less likely than not that the Veteran's hearing loss was caused by or a result of military service.  She explained that the Veteran's December 1960 entrance examination and his September 1964 exit examination revealed normal whisper tests bilaterally, but conceded that the whisper test alone is not sufficient to determine service connection, as it is not sensitive to high frequency hearing loss which is the type associated with exposure to noise.  However, she added that there were no reports of hearing loss recorded in the Veteran's STRs and that the Veteran reported a history of civilian occupational and recreational noise exposure.    

The October 2014 VA examiner opined that the Veteran's tinnitus was not caused by or a result of military service.  She explained that the Veteran's reported tinnitus is normally occurring, as it occurs only following exposure to loud noise.

In September 2016, a different VA examiner provided an addendum opinion, in which she first noted that the Veteran reported that he has left-ear tinnitus after exposure to loud noises.  She opined that it is less likely than not that tinnitus is related to military noise, but instead is naturally occurring tinnitus that resolves when noise-free for a certain period of time.  She further explained that since the tinnitus occurs only after exposure to loud noises, this is considered a temporary threshold event.  This means the hair cells within the ear are temporarily "shocked" and tinnitus is emitted, but after some relief from the excessive noise, the tinnitus resolves.  Permanent noise-induced tinnitus is tinnitus that would remain for a constant period of time and is typically bilateral.  The September 2016 VA examiner noted that the Veteran does not report any of those symptoms; therefore, it would appear that the tinnitus is transient in nature.  She added that the Veteran's STRs were negative for tinnitus. 

Beyond statements and arguments from the Veteran and his representative (which are addressed more fully below), there is no other competent evidence regarding whether the Veteran's current bilateral hearing loss and tinnitus are related to his active service.  Service connection on a direct basis is therefore not warranted.

As noted above, service connection for certain chronic diseases may be granted on a presumptive basis if manifested to a compensable degree within one year after separation.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Organic diseases of the nervous system are included among the chronic diseases listed.  VA considers high frequency sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a). 

However, based on the foregoing, the Board finds there is no evidence that the Veteran was diagnosed with bilateral hearing loss and tinnitus within one year of discharge.  Additionally, hearing loss and tinnitus were not identified in service, nor is subsequent treatment reflected in the record and, therefore, continuity of symptomatology cannot be established.  Consequently, the presumption of service connection as a chronic disease is not applicable.

Finally, in both the Veteran's October 2014 Notice of Disagreement and the February 2018 Informal Hearing Presentation, the Veteran's representative presented various arguments against the adequacy of the opinions obtained at the October 2014 VA examination.  First, the Veteran's representative contended that hearing loss need not manifest during service and that the Veteran's normal hearing at separation is not determinative.  Next, the Veteran's representative asserted that, while there is no evidence, medical or otherwise, concerning the Veteran's tinnitus until his claim was received by VA in March 2014, the Court has held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In their 2018 IHP, the Veteran's representative contended that the STRs contain no audiograms, but just "Whisper" tests and that the Veteran's assertions of in-service noise exposure and his current hearing loss should in itself be evidence to weigh in his favor.

None of the arguments are persuasive.  First, the October 2014 examiner did not base her opinion solely on the lack of records or complaints during the Veteran's service, nor did she state that in-service complaints or treatment were required to support service connection.  Instead, she noted both the Veteran's contentions regarding his in-service noise exposure as well as his long history of post-service occupational and recreational noise exposure.  Further, the examiner acknowledged the fact that the whispered voice test was utilized at the time of the Veteran's service, but the examiner found that other factors weighed against a finding that the Veteran's hearing loss was related to service.  

To the extent that the Veteran's representative contends that his current tinnitus should be considered related to service due to the lack of any contrary evidence, the Board notes the negative nexus opinion provided by the September 2016 examiner.  The Board finds that this competent finding outweighs the argument from the Veteran and his representative.  Further, "it is the veteran's general evidentiary burden to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  As noted above, neither the Veteran nor his representative have introduced any competent evidence relating his current bilateral hearing loss and tinnitus to his active service.  

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claims.  Service connection for bilateral hearing loss and tinnitus is therefore not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


